Title: To Alexander Hamilton from Rufus King, 23 September 1798
From: King, Rufus
To: Hamilton, Alexander



London Sep. 23d. 98

You will have no war! France will propose to renew the negotiation upon the Basis laid down in the Presidents Instructions to the Envoys—at least so I conjecture.

If the negotiation is recommenced the most obvious precaution suggests the expediency of confiding it to hands above all suspicion.
We see that we have nothing to fear from the arms of France; all her skill, and energy, & Resentment, will nevertheless be employed to attain her Ends.
A Treaty liberal in Terms & Stipulations, tho’ neither shd. be performed nor observed would gain time, and go a great way to restore her injured credit.
The Election of President would return before the Efficacy and sincerity of the new Stipulations and Engagements could be experimentally ascertained! To give them any chance of Success they must be liberal to the utmost bounds of our Expectations.
Buona parte reached G. Cairo on the 22 July, but we are quite ignorant whether he was opposed by the Beys. It does not yet appear whether he will remain some time in Egypt in order to consolidate his Conquest & Authority over that Country, or proceed immediately by the Red Sea for India. We are without Details, or confirmation, of the victory which the french Papers of the 15. & 16 instant state to have been gained over the french fleet by Nelson. The news is on the whole highly probable, and the victory has according to these Reports been very decisive & glorious.
The war is about to recommence.
Yours &c

Col. Hamilton

